Citation Nr: 0118333	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  01-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a July 1974 rating decision denial of service 
connection for a nervous disability contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which found that CUE had not been 
committed in a July 1974 RO rating decision to deny service 
connection for a nervous disability.  The veteran entered 
notice of disagreement with this decision in July 2000; the 
RO issued a statement of the case in February 2001; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in March 2001. 


FINDINGS OF FACT

1.  At the time of the July 1974 RO rating decision to deny 
service connection for a nervous disability, there was 
evidence of injury in service, and evidence of current 
disability of adult situational reaction, but no competent 
medical evidence to demonstrate a nexus of currently 
diagnosed psychiatric disability to injury or disease in 
service. 

2.  The proper laws and regulations and the facts, as they 
were known at the time, were considered and applied by the RO 
on July 1, 1974; the outcome of the July 1974 RO rating 
decision to deny service connection for a nervous disability 
was adequately supported by the evidence then of record and 
was not undebatably erroneous. 


CONCLUSION OF LAW

The July 1974 RO rating decision to deny service connection 
for a nervous disability was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, as well as notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In the rating decision 
and statement of the case, the RO advised the veteran of what 
must be demonstrated to establish CUE in a rating decision.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records or other evidence 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional evidence which has 
not been obtained.  The Board notes that the evidence for 
consideration in a claim of CUE is that evidence which was of 
record at the time of the rating decision in which CUE is 
alleged.  Accordingly, no further notice to the veteran or 
assistance in acquiring additional medical evidence is 
required by the new statute.  

The veteran contends that the July 1974 RO rating decision 
was clearly and unmistakably erroneous because VA failed to 
give him a "proper examination by a physician who had 
experience in P.T.S.D. [post-traumatic stress disorder]," 
which would have resulted in a diagnosis of PTSD.  He 
contends that PTSD symptoms were present in an in-service 
counseling file dated from August 26, 1968 to August 28, 
1968, and that a July 1969 VA treatment entry reflects 
evidence of PTSD within one year of service separation.  

Applicable regulations provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  "It is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); citing Russell, 3 Vet. App. at 313.  
Finally, the Court has held that the failure to fulfill the 
duty to assist cannot constitute clear and unmistakable 
error.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

On July 1, 1974, the RO denied service connection for a 
"nervous" disability.  The July 1, 1974 rating decision 
included the finding of fact that there was no evidence of a 
nervous disability, as evidenced by negative service medical 
records, no evidence of current "nervous" disability 
presented by the veteran, and no nervous disability shown by 
post-service VA examinations.  The July 1974 rating decision 
denied service connection because there was "no basis" to 
conclude that, even if the veteran currently had a 
"nervous" disability, such disability was related either to 
the veteran's service or to his service-connected 
disabilities.  

The evidence of record at the time of the July 1974 rating 
decision included service medical records which reflect that 
in service in February 1968 the veteran sustained fragment 
wounds of the left elbow, left thigh, left radius and ulna, 
and possible nerve damage to the left arm.  The veteran 
received the Purple Heart Award and Combat Infantryman Badge, 
among other citations.  However, service medical records are 
negative for any complaints, findings, or diagnoses of 
psychiatric disability.  Service medical records reflect that 
a medical board was conducted in service on August 1, 1968, 
but the record at the time of the July 1974 rating decision 
did not include an in-service counseling file dated from 
August 26, 1968 to August 28, 1968 as indicated by the 
veteran.

A VA examination in January 1969 noted that, since service 
separation, the veteran had received no hospitalization, and 
had not been under the care of a doctor or on medication.  
The veteran's complaints pertained only to his orthopedic 
disabilities.  The VA examiner indicated the veteran to be 
psychiatrically normal.  A VA examination report dated in 
September 1970 noted the same history, but did not address 
psychiatric findings. 

A VA clinical record dated in July 1969 reflects that the 
veteran presented himself to a VA social worker's office 
asking for a psychologist.  The veteran, talking at a rapid 
pace, told of his Vietnam experiences and injuries, and 
expressed the feeling that his injures may have been avoided 
had his group been given different orders.  His contemporary 
concern was a failure to pass the English proficiency test at 
a college.  

A VA Medical Certificate dated in March 1972 reflects that 
the veteran complained of too much pressure and troubles and 
that he was very tense.  He reported that his mother had lost 
some money of his and he had an argument with his mother, and 
he had just quit his job as a prison guard.  The report 
indicated that the veteran needed Social Work Service help 
and probably some degree of psychological help.  The 
diagnosis was adult situation reaction, and Thorazine was 
prescribed.  

In May 1974, the veteran filed an Application for 
Compensation for service connection for a "nervous 
condition," which he indicated began in the summer of 1968 
but became more severe in the summer of 1973.  The 
Application for Compensation did not specifically include a 
claim for PTSD. 

After a review of the evidence, the Board finds that, at the 
time of the July 1974 RO rating decision to deny service 
connection for a nervous disability, there was evidence of 
injury in service, and evidence of current (post-service) 
psychiatric disability (diagnosed as adult situation 
reaction), but no competent medical evidence to demonstrate a 
nexus between currently diagnosed psychiatric disability and 
injury or disease in service.  Additionally, at the time of 
the July 1974 rating decision, there was no medical evidence 
of a psychosis manifested to a degree of 10 percent within a 
year of service separation.  

At the time of the July 1974 rating decision, there was no 
evidence of record of a diagnosis of PTSD or other 
"nervous" disorder.  Even assuming, arguendo, that the 
March 1972 diagnosis of adult situational reaction is a 
"nervous" disorder, as the RO assumed in the decision 
portion of the July 1974 decision, the result would not have 
been a grant of service connection for a nervous disorder.  
As indicated, at the time of the July 1974 rating decision, 
there was still no competent medical evidence to demonstrate 
a nexus between currently diagnosed psychiatric disability 
and injury or disease in service.  Instead, the March 1972 
diagnosis of adult situational reaction is indicated by the 
history given by the veteran at the time to have been in 
reaction to post-service events of a conflict between the 
veteran and his mother and the veteran having quit his job.  

With regard to the veteran's specific contention that the 
July 1974 RO rating decision contained CUE because VA failed 
to give him a "proper examination by a physician who had 
experience in P.T.S.D.," which the veteran and 
representative imply would have resulted in a diagnosis of 
PTSD, the Board notes that the failure alleged by the veteran 
is a failure of the "duty to assist" him with his claim.  


However, the failure to fulfill the duty to assist cannot 
constitute CUE because a breach of the duty to assist (even 
assuming, arguendo, that a duty was breached) creates only an 
incomplete rather than an incorrect record.  See Crippen, 9 
Vet. App. at 424; Caffrey, 6 Vet. App. at 384; VAOPGCPREC 12-
01.  

With regard to the veteran's contention that PTSD symptoms 
were present in the in-service counseling file dated from 
August 26, 1968 to August 28, 1968, the service medical 
records do not reflect such a counseling file is a part of 
the record.  Again, even assuming, arguendo, that such a 
record were part of the service medical records, and assuming 
further that it contained evidence of some (unspecified) 
psychiatric symptomatology, the veteran does not even allege 
that this entry included a psychiatric diagnosis of 
"nervous" disability, including a diagnosis of PTSD.  

With regard to the veteran's contention that a July 1969 VA 
treatment entry reflects evidence of PTSD within one year of 
service separation, the only symptom recorded in the July 
1969 VA treatment entry was that the veteran was talking at a 
rapid clip.  The July 1969 treatment entry otherwise records 
the veteran's request to see a psychologist, his feelings 
about in-service injuries, and his failure to pass the 
English proficiency test at a college, but does not reflect a 
psychiatric diagnosis of any kind, including any kind of 
"nervous" disorder or PTSD.  Moreover, PTSD is not a 
"chronic disease," including a psychosis, for which 
evidence of manifestation to 10 percent within a year of 
service would have resulted in a grant of service connection.  
See 38 C.F.R. § 3.307 (1974).  

For these reasons, the Board must find that the July 1974 RO 
rating decision to deny service connection for a nervous 
disability was adequately supported by the evidence.  The 
Board finds that the July 1974 RO rating decision to deny 
service connection for a nervous disability was not clearly 
and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a).   




ORDER

The July 1974 rating decision denial of service connection 
for a nervous disability not having involved CUE, the appeal 
is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

